Citation Nr: 1708268	
Decision Date: 03/17/17    Archive Date: 04/03/17

DOCKET NO.  10-07 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for residuals of a head injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from May 1969 to May 1971.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran testified before the undersigned Veterans Law Judge at the RO in San Antonio, Texas, in October 2014.  A transcript of the hearing is of record.

In August 2014 and January 2015, the Board remanded the case for further action by the originating agency.  The case has now returned to the Board for further appellate action.

When the case was previously before the Board, the issue on appeal was characterized as entitlement to service connection for a residual scar due to head injury.  During the October 2014 hearing and an October 2016 VA traumatic brain injury (TBI) examination, the Veteran reported experiencing symptoms of headaches, vision loss, and dizziness as residuals of an in-service head injury.  The Board has therefore recharacterized the issue on appeal to include all the Veteran's contentions.  


FINDING OF FACT

The Veteran does not have any chronic residuals of an in-service head injury.


CONCLUSION OF LAW

A chronic residual of a head injury was not incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The case was remanded by the Board in January 2015 for additional evidentiary development, to include obtaining updated VA medical records, contacting the Veteran to obtain information regarding his private medical treatment, and providing VA examinations and medical opinions.  The Board finds that VA has complied with the January 2015 remand orders.  Copies of VAMC records dating through May 2016 are included in the claims file and the Veteran was contacted in a January 2015 letter and asked to submit medical release forms to allow VA to obtain copies of private treatment on his behalf.  No response to this request was received.  

The Veteran was also provided adequate VA examinations in October and November 2016.  The examination reports include a full discussion of the Veteran's claimed symptoms and are accompanied by an October 2016 medical opinion from the VA TBI examiner and a December 2016 opinion from a VA medical officer.  The medical opinions have fully-explained rationales and contain numerous references to specific evidence in the claims file.  The examinations and opinions are therefore adequate and in compliance with the Board's January 2015 remand instructions.  In a January 2017 correspondence, the Veteran requested that VA provide him the opportunity to see a doctor "to check my head injury," but the Board observes that he has received VA medical treatment since 2008 and was provided four VA examinations since October 2016.  The Board therefore finds that VA has complied with its duty to assist the Veteran with respect to providing VA examinations.  

The claim was then readjudicated in a December 2016 supplemental statement of the case (SSOC) and VA has fully complied with the remand orders of the Board.  

The Veteran's complete service treatment records are unavailable and the Board finds that further attempts to find such records would be futile.  In December 2006, the National Personnel Records Center (NPRC) responded to a request for the Veteran's service treatment records by noting that the records were "not at code 13" (i.e., not in possession of the NPRC).  The Veteran was contacted in December 2006 and June 2007 and asked to submit any service records in his possession.  No response was received.  The Veteran was also contacted in August 2007 and asked to provide information to allow VA to search alternate sources for service records.  Again, no response to this request was received.  Additional efforts were made to obtain additional service and personnel records from the NPRC, and in May 2016, the NPRC responded that an "extensive and thorough" search did not result in any service records.  The NPRC concluded that the records either did not exist or they were not present at their facility, but any further efforts to locate them would be futile.  The claims file does not contain any evidence indicating another possible source for the service treatment records and the Board therefore finds that VA has made all possible and necessary efforts to obtain them.

In cases such as this, the Court of Appeals for Veterans Claims (Court) has held that the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board has also taken great care in the decision below to fully address all the Veteran's contentions and has resolved any doubt in the Veteran's favor.  


Service Connection Claim

The Veteran contends that service connection is warranted for residuals of an in-service head injury, including a forehead scar, chronic headaches, and loss of vision.  After review of the evidence, the Board finds that the Veteran does not have a chronic disability associated with an in-service head injury.  Although the competent evidence establishes that he sustained a head injury during active duty service, the evidence also clearly establishes that the condition resolved and has not resulted in any residual disability, including a scar or headaches.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007). 

The Veteran testified at the October 2014 hearing that he incurred a head injury during active duty in 1969 when he was struck with a belt buckle and kicked by a group of strangers while off-base.  He was taken by ambulance to the Marine Corps base hospital and treated with stitches.  The history provided by the Veteran is credible and he is competent to report injuries experienced during active service.  The Board therefore finds that a head injury was incurred during military service.  

However, it is not enough merely to show a relevant injury in service; the evidence must also establish a chronic (meaning permanent) disability due to that injury.  Under VA law, the cornerstone of a valid claim for service connection is competent and credible evidence of the present existence of the disability claimed.  Moore v. Nicholson, 21 Vet. App. 211, 215 (2007), citing Francisco v. Brown, 7 Vet. App. 55, 58 (1994) ("Compensation for service-connected injury is limited to those claims which show a present disability."); see also McClain v. Nicholson, 21 Vet. App. 319 (2007) (the requirement of a current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).  
Thus, despite the Board's finding that a head injury occurred during service, the record must also establish the Veteran has a chronic residual disability from the injury at some point during the period since the Veteran filed his claim for service connection.

The evidence establishes that the Veteran has not manifested any residuals of a head injury at any time during the pendency of this claim.  Service and post-service treatment records are negative for any findings, complaints, or treatment related to a head injury during service.  The available service treatment records document the repair of an incisional hernia in December 1969, but do not show any treatment or findings related to a head injury.  During the Veteran's December 1969 hospitalization and surgery, an examination of his head was negative and while he was treated for a headache, the headache was characterized as spinal in nature and not associated with a prior head injury.  Post-service treatment records are also negative for any evidence of chronic residuals of a head injury.  None of the Veteran's treating physicians have identified a residual disability and medical records do not reflect that the Veteran has ever provided a history of a head injury associated with service to his doctors.  

In response to his contentions, the Veteran was provided several VA examinations, but no chronic residuals of an in-service head injury were found.  VA scar examinations conducted in May 2008 and June 2012 only found evidence of an incisional hernia repair scar on the Veteran's abdomen; no scars of the head were identified by the examiners.  A VA scar examination focused on the head was performed in November 2015 and the examiner found the Veteran had no scars of the head, face, or neck.  The Veteran was also examined by a VA TBI examiner in October 2016 who concluded that the Veteran did not have a TBI and the reported in-service head injury had resolved without any residuals.  The Veteran reported experiencing some episodes of vision disturbance to the TBI examiner, and a VA eye examination was provided in November 2016.  The only diagnosed eye condition was bilateral cataracts.  Although post-concussive headaches were diagnosed by a November 2016 VA examiner, the Board notes that this finding was based on solely on the Veteran's subjective reports and the examiner did not provide a medical opinion linking the headaches to the in-service head injury.  As a result, VA obtained an opinion from a VA medical officer who concluded there was no objective, medically-based, clinical evidence that the Veteran had any chronic residuals from a head injury.  This medical opinion was accompanied by an extensive and fully-explained rationale with numerous citations to medical texts and evidence from the claims file.  The medical officer specifically addressed the diagnoses of cataracts and headaches and concluded that these conditions were not related to the in-service head injury.  In short, none of the VA medical professionals found any present-day disability associated with the head injury that occurred during the Veteran's service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").

The Board has also considered the statements of the Veteran that he has experienced residuals of an in-service head injury during the claims period.  Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Whether lay evidence is competent and sufficient to establish a diagnosis is a fact issue to be addressed by the Board.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Turning first to the Veteran's contentions regarding a head scar, the Board finds that he is competent to report the presence of such a scar; however, his lay reports are outweighed by the medical evidence against the claim.  The Veteran testified that he had a small scar at his hairline from the head injury and stitches.  Upon physical examination for scars in May 2008, June 2012, and specific examination of his head in November 2015, no scars were identified by the VA examiners.  Private and VA treatment records also do not contain any documentation of a head scar.  The VA examinations were performed by objective health care professionals with medical training and expertise.  The Board therefore finds their findings and conclusions are of more probative value than the Veteran's lay statements provided in the context of a claim for compensation benefits.  The Board finds that the Veteran incurred a head injury during service, but the weight of the competent evidence clearly establishes that he does not have a residual scar.
With respect to the Veteran's other claimed disabilities, the Board finds that he is not competent to diagnose his complaints or symptoms as residuals of a head injury sustained during active service.  He is competent to identify and explain the symptoms he observes and experiences, but the disability at issue in this appeal requires more than simple observation of symptoms.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Head injuries are by their very nature complex disabilities involving varied symptoms that can affect the neurologic, psychiatric, and other systems of the body.  The Veteran's complaints of headaches, vision problems, and dizziness are not symptoms solely associated with head injuries and the Board finds that the Veteran is simply not competent to diagnose conditions as residuals or consequences of an in-service head injury.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011) (indicating the determination of whether lay versus medical evidence is needed to establish causation is a case-by-case determination that is dependent on the specific condition at issue, since some are relatively simple whereas others are notably complex).  His lay statements are also clearly outweighed by the medical opinion provided by the VA medical officer and the findings of the VA examiners.  The weight of the competent and credible evidence establishes that the Veteran does not have any residuals of a head injury, to include headaches, an eye disability, and dizziness.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (indicating lay evidence must demonstrate some competence and affirming the Court's conclusion that the Board did not improperly discount the weight of a lay opinion in finding a medical expert's opinion more probative on the issue of medical causation).

In conclusion, the Board finds that the weight of the evidence establishes that the Veteran does not have any residuals of an in-service head injury and has not manifested such residuals at any time during the claims period.  The Board has considered the Veteran's lay statements, but finds he is not competent to attribute the symptoms he experiences to a head injury, or, with respect to the claimed scar, his lay statements are outweighed by the medical evidence of record.  The Veteran has not reported experiencing constant symptoms of any chronic residual disability since service and the weight of the competent and credible evidence is against a finding that the claimed disability is present in this case.  Therefore, service connection must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.
ORDER

Entitlement to service connection for residuals of a head injury is denied.




____________________________________________
M. H. Hawley
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


